Exhibit 10.2 Notice of Grant of Stock Options and Option Agreement Non-Qualified Stock Options «Fname» «Lname» Option No.:« NQ_No» «Addr1» Plan: 2007 «Addr2» ID: «EMPID» «Addr3» Location: «Location» «City», «State»«Zip» «Country» Effective (“Date of Grant”), pursuant to the 2007 Long-Term Incentive Plan (the “Plan”) you have been granted a Non-Qualified Stock Option to buy «NQ_Shares»shares of Textron Inc. (the “Company”) stock at per share.The total option price of the shares granted is «NQ_Value».This grant is subject to the Non-Qualified Stock Option Terms and Conditions (5/2007 version) and the Plan which are available on the Textron Enterprise Intranet and the Stock Option Non-Competition Agreement (5/2007 version) attached hereto. This Option will become exercisable with respect to the Shares, and will expire on the dates, shown below, subject to earlier expiration or termination as provided in the Terms and Conditions: Shares Date Exercisable Expiration Date «NQ_Shares_V1» «NQ_Shares_V2» «NQ_Shares_V3» «NQ_Shares» By your signature and the Company’s signature below, you and the Company agree that these options are governed by Textron’s Non-Qualified Stock Option Terms and Conditions (5/2007 version) and the Plan which are available on the Textron Enterprise Intranet.In addition, you agree that this grant is subject to the Stock Option Non-Competition Agreement (5/2007 version), which is attached hereto, the terms of which are fully incorporated herein. TEXTRON INC. By: /s/Frederick K. Butler Date Agreed by: «Fname» «Lname» Date Please retain a copy of this signed agreement and return the original to your Human Resources Department within 60 days of receipt of this grant. TEXTRON INC. TEXTRON 2007 LONG-TERM INCENTIVE PLAN NON-QUALIFIED STOCK OPTION TERMS AND CONDITIONS (5/2007) 1.
